Exhibit 10.42
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (the “Agreement”), entered into
and effective as of November 1, 2009 (the “Effective Date”), is by and between
Orthofix Inc., a Minnesota corporation (the “Company”), and Bradley R. Mason, an
individual (the “Employee”).
PRELIMINARY STATEMENTS
A. The Company and the Employee are parties to an Amended and Restated
Employment Agreement, effective as of July 1, 2009, as amended by Amendment #1
dated July 27, 2009 (the “Prior Agreement”), but desire to further amend and
restate the Prior Agreement in its entirety to memorialize the terms of
Employee’s change in position and duties.
B. The Employee desires to render such services, upon the terms and conditions
contained herein.
C. Simultaneously with the execution of this Agreement, the Employee is
executing a Release of Claims in the form attached hereto as Exhibit B (the
“Initial Release”).
D. The Company and the Employee are also parties to a Second Amended and
Restated Performance Accelerated Stock Options Agreement, dated as of
October 14, 2008 (as amended or modified from time to time, the “PASO
Agreement”).
E. The Company is a subsidiary of Orthofix International N.V., a corporation
organized under the laws of the Netherlands Antilles (the “Parent”), for whom
Employee will also perform services as contemplated hereby, and under certain
compensation plans of which Employee shall be eligible to receive compensation,
and Parent is agreeing to provide such compensation and guarantee the Company’s
payment obligations hereunder.
F. Capitalized terms used herein and not otherwise defined have the meaning for
them set forth on Exhibit A attached hereto and incorporated herein by
reference.
The parties, intending to be legally bound, hereby agree, and the Prior
Agreement is hereby amended and restated in its entirety, as follows:
I. EMPLOYMENT AND DUTIES
1.1 Duties. The Company hereby employs the Employee as an employee, and the
Employee agrees to be employed by the Company, upon the terms and conditions set
forth herein. While serving as an employee of the Company, the Employee shall
serve as a Strategic Advisor to the Company. The Employee shall report to the
Chief Financial Officer of the Company and shall perform those assignments
specifically designated by the Chief Financial Officer, including, but not
limited to, providing strategic advice, market analysis, business development
and employee mentoring. Employee will perform his responsibilities under this
Agreement at a mutually agreed upon location in the San Diego, California area.

 

 



--------------------------------------------------------------------------------



 



1.2 Services. During the Term (as defined in Section 1.3), and excluding any
periods of vacation, sick leave or disability, the Employee agrees to devote the
majority of his business time, attention and efforts to the business and affairs
of the Company. Subject to the terms of Article VI hereof, during the Term, it
shall not be a violation of this Section 1.2 for the Employee to (a) serve on
boards or committees or engage in other business activities, (b) deliver
lectures or fulfill speaking engagements or (c) manage personal investments, so
long as such activities do not interfere with the performance of the Employee’s
responsibilities in accordance with this Agreement. The Employee must provide
five (5) calendar days advanced written notice to the Board before becoming a
member of any corporate board.
1.3 Term of Employment. The term of this Agreement shall commence on the
Effective Date and shall continue until 11:59 p.m. Eastern Time on October 31,
2010 unless sooner terminated as provided hereunder (the “Term”). In the event
that the Employee continues to be employed by the Company (or any other member
of the Parent Group) after the Term, unless otherwise agreed by the parties in
writing, such continued employment shall be on an at-will, month-to-month basis
upon terms agreed upon at such time without regard to the terms and conditions
of this Agreement and this Agreement shall be deemed terminated at the end of
the Term, regardless of whether such employment continues at-will, other than
Articles VI and VII, which shall survive the termination or expiration of this
Agreement for any reason.
1.4 Resignations. By executing this Agreement, the Employee hereby resigns from
any officer, director or other similar positions he holds with the Company or
any member of Parent Group and hereby resigns from any administrative or other
committees of the Company or any member of Parent Group to which he is a member.
Upon the request of the Company or any member of the Parent Group, the Employee
agrees to promptly execute any agreements, documents or instruments to
effectuate the foregoing resignations.
II. COMPENSATION
2.1 General. The Company shall pay the Employee the base salary and bonus
amounts set forth below in cash, in accordance with the normal payroll practices
of the Company. If the Employee does not execute, or executes and subsequently
revokes, the Initial Release, the Employee will not be entitled to any payments
or benefits under this Agreement.
2.2 Base Salary. The Employee shall be paid an annual base salary of $294,000
while he is employed by the Company during the Term.
2.3 2009 Bonus. With respect to fiscal year 2009, the Employee shall receive a
bonus (the “2009 Bonus”) in accordance with the terms and conditions previously
established for the Employee by the Compensation Committee of the Board for the
fiscal year 2009. Such terms and conditions include a target bonus of 60% of
$364,000 and a maximum bonus of 90% of $364,000 based on the attainment of
specified performance goals related to revenue and operating income attached
hereto as Exhibit C (the “Goals”). The amount of any actual payment for fiscal
year 2009 will depend upon the achievement (or not) of the various performance
metrics comprising the Goals. Amounts payable with respect to fiscal year 2009
shall be determined by the Board and shall be payable following such fiscal year
and no later than two and one-half months after the end of such fiscal year;
provided, however, that nothing shall prohibit the Company from reducing the
2009 Bonus from the amount that would otherwise have been paid to the Employee
based on the attainment of the Goals if such reduction is part of an overall
cost or bonus reduction program that affects all senior executives of the
Company in the same proportion.

 

2



--------------------------------------------------------------------------------



 



2.4 2010 Bonus. With respect to the period commencing January 1, 2010 and ending
October 31, 2010, Employee shall receive, subject to the provisions of
Section 5.5, a bonus (the “2010 Bonus”) of $147,000, provided he has
continuously served as an employee of the Company through October 31, 2010.
Subject to the limitations in Section 5.5 hereof, if payable, the bonus for such
period will be paid within two (2) business days of October 31, 2010 (the “2010
Bonus Due Date”).
III. EMPLOYEE BENEFITS
3.1 Retirement Plans, Welfare Benefits and Perquisites. During the Term, the
Employee shall be eligible to participate in the following Company benefit
plans: 401(k) savings plan, medical, dental, life insurance and disability.
Employee’s participation in such plans shall be subject to and in accordance
with the terms and conditions of the Company’s benefits policies and applicable
plans (including as to deductibles, premium sharing, co-payments or other
cost-splitting arrangements). In addition, during the Term, Employee shall
receive a monthly car allowance of $900. All of the foregoing amounts that are
includible in Employee’s income shall be subject to taxation and withholding.
Employee will not participate in any benefit arrangements other than those
specifically described herein.
3.2 Equity Incentive Awards. During the Term, the Employee shall continue to
vest in his existing equity incentive awards as set forth on Exhibit D attached
hereto. Provided Employee’s employment with the Company has not been terminated
by the Company for “Cause” prior to April 1, 2010 (using the “Cause” definition
contained in the Prior Agreement and in accordance with the procedural
requirements set forth in Section 4.6 of the Prior Agreement) and Employee has
not terminated his employment pursuant to a Voluntary Termination prior to
April 1, 2010, all stock options granted to the Employee prior to 2009 shall
vest in full and be immediately exercisable on April 1, 2010 and the Employee
shall have until the latest date that each such pre-2009 stock option would
otherwise expire by its original terms (but in no event later than 10 years from
the original grant date) to exercise any such stock option granted prior to
2009. For the avoidance of doubt, nothing in this Agreement shall alter the
Employee’s election to exercise options set forth in Section 3(b) of the PASO
Agreement and the termination of the Employee and the payments to the Employee
following such termination under this Agreement shall create no rights greater
or different than those expressly set forth in Section 3(b) of the PASO
Agreement.
3.3 Vacation. The Employee shall be entitled to four weeks paid vacation per
12-month period.

 

3



--------------------------------------------------------------------------------



 



3.4 Expenses. The Employee shall be entitled to receive prompt reimbursement for
all reasonable business-related expenses incurred by the Employee in performing
his duties under this Agreement. To the extent the Employee is requested by the
Company to engage in air travel in the performance of his duties, the Company
shall reimburse the Employee for his actual ticket expenses, provided that such
expenses are for the purchase of a ticket on a commercial flight with a seat
status no greater than that which is consistent with Employee’s past practice
when travelling on Company business. Reimbursement of the Employee for such
expenses will be made upon presentation to the Company of expense vouchers that
are in sufficient detail to identify the nature of the expense, the amount of
the expense, the date the expense was incurred and to whom payment was made to
incur the expense, all in accordance with the expense reimbursement practices,
policies and procedures of the Company.
3.5 Key Man Insurance. The Company shall be entitled to obtain a “key man” or
similar life or disability insurance policy on the Employee, and neither the
Employee nor any of his family members, heirs or beneficiaries shall be entitled
to the proceeds thereof. Such insurance shall be available to offset any
payments due to the Employee pursuant to Section 5.4 of this Agreement due to
his death or Disability.
IV. TERMINATION OF EMPLOYMENT
4.1 Termination by Mutual Agreement. The Employee’s employment may be terminated
at any time during the Term by mutual written agreement of the Company and the
Employee.
4.2 Death. The Employee’s employment hereunder shall terminate upon his death.
4.3 Disability. In the event the Employee incurs a Disability for a continuous
period exceeding 90 days or for a total of 180 days during any period of 12
consecutive months, the Company may, at its election, terminate the Employee’s
employment during the Term by delivering a Notice of Termination (as defined in
Section 4.8) to the Employee 30 days in advance of the date of termination.
4.4 Good Reason. The Employee may terminate his employment at any time during
the Term for Good Reason by delivering a Notice of Termination to the Company
30 days in advance of the date of termination; provided, however, that the
Employee agrees not to terminate his employment for Good Reason until the
Employee has given the Company at least 30 days’ in which to cure the
circumstances set forth in the Notice of Termination constituting Good Reason
and if such circumstances are not cured by the 30th day, the Employee’s
employment shall terminate on such date. If the circumstances constituting Good
Reason are remedied within the cure period to the reasonable satisfaction of the
Employee, such event shall no longer constitute Good Reason for purposes of this
Agreement and the Employee shall thereafter have no further right hereunder to
terminate his employment for Good Reason as a result of such event. Unless the
Employee provides written notification of an event described in the definition
of Good Reason within 90 days after the Employee has actual knowledge of the
occurrence of any such event, the Employee shall be deemed to have consented
thereto and such event shall no longer constitute Good Reason for purposes of
this Agreement.

 

4



--------------------------------------------------------------------------------



 



4.5 Termination without Cause. The Company may terminate the Employee’s
employment at any time during the Term without Cause by delivering to the
Employee a Notice of Termination 7 days in advance of the date of termination;
provided that as part of such notice the Company may request that the Employee
immediately cease performing his duties hereunder. The Notice of Termination
need not state any reason for termination and such termination can be for any
reason or no reason. The date of termination shall be the date set forth in the
Notice of Termination.
4.6 Cause. The Company may terminate the Employee’s employment at any time
during the Term for Cause by delivering a Notice of Termination to the Employee.
Any determination that the Employee should be terminated for Cause must be
approved by the affirmative vote of not less than a majority of the entire
membership of the Board, at a meeting of the Board, finding that in the good
faith opinion of the Board an event constituting Cause has occurred. If the
event constituting Cause is curable (as specified in the definition of Cause),
then the Employee shall have 30 days from the date of the Notice of Termination
to cure such event described therein to the reasonable satisfaction of the Board
in its sole discretion and, if such event is cured by the Employee within the
cure period, such event shall no longer constitute Cause for purposes of this
Agreement.
4.7 Voluntary Termination. The Employee may voluntarily terminate his employment
at any time during the Term by delivering to the Company a Notice of Termination
30 days in advance of the date of termination (a “Voluntary Termination”). For
purposes of this Agreement, a Voluntary Termination shall not include a
termination of the Employee’s employment by reason of death or for Good Reason.
A Voluntary Termination shall not be considered a breach or other violation of
this Agreement.
4.8 Notice of Termination. Any termination of employment under this Agreement by
the Company or the Employee requiring a notice of termination shall require
delivery of a written notice by one party to the other party (a “Notice of
Termination”). A Notice of Termination must indicate the specific termination
provision of this Agreement relied upon and the date of termination. It must
also set forth in reasonable detail the facts and circumstances claimed to
provide a basis for such termination, other than in the event of a Voluntary
Termination or termination without Cause. The date of termination specified in
the Notice of Termination shall comply with the time periods required under this
Article IV, and may in no event be earlier than the date such Notice of
Termination is delivered to or received by the party getting the notice. If the
Employee fails to include a date of termination in any Notice of Termination he
delivers, the Company may establish such date in its sole discretion. No Notice
of Termination under Section 4.4 or 4.6 shall be effective until the applicable
cure period, if any, shall have expired without the Company or the Employee,
respectively, having corrected the event or events subject to cure to the
reasonable satisfaction of the other party. The terms “termination” and
“termination of employment,” as used herein are intended to mean a termination
of employment which constitutes a “separation from service” under Section 409A.

 

5



--------------------------------------------------------------------------------



 



V. PAYMENTS ON TERMINATION
5.1 Termination without Cause. If at any time during the Term the Employee’s
employment with the Company is terminated by the Company without Cause pursuant
to Section 4.5 or by the Employee for Good Reason pursuant to Section 4.4, the
Employee shall be entitled to the payment and benefits set forth below only.
(a) Cash Payments.
(i) any unpaid base salary and accrued unpaid vacation then owing through the
date of termination and the amount of any 2009 Bonus that is as of such date
actually earned or owing under Section 2.3, but not yet paid to the Employee,
which amounts shall be paid to the Employee within 30 days of the date of
termination; provided, however, if Employee is terminated by the Company without
Cause or if he terminates his employment for Good Reason in 2009, the Employee
shall be entitled to receive the full amount of any 2009 Bonus that he would
have received had his employment not been terminated during such year (payable
no later than two and one-half months after the end of the fiscal year).
(ii) a one-time lump sum severance payment in an amount equal to the base salary
the Employee would have received from the date of termination through October
31, 2010 had his employment not terminated plus $147,000. The lump sum severance
payment shall be paid within 30 days of the Employee’s signing the release
described in Section 5.5 and the expiration of any applicable revocation period,
subject, in the case of termination other than as a result of the Employee’s
death, to Section 7.16.
(b) 2009 Stock Options. If Employee’s employment with the Company is terminated
by the Company without Cause pursuant to Section 4.5 or by the Employee for Good
Reason pursuant to Section 4.4, in either case, prior to June 30, 2010, Employee
will receive accelerated vesting in 21,667 options under Employee’s June 30,
2009 option award and the Employee shall have until the earlier of (i) two-years
following such date of termination, and (ii) the latest date such option would
otherwise expire by its original terms had the Employee’s employment not been
terminated, to exercise any vested and outstanding options granted in 2009. In
the event Employee’s employment with the Company is terminated by the Company
without Cause pursuant to Section 4.5 or by the Employee for Good Reason
pursuant to Section 4.4, in either case, after June 30, 2010, there shall be no
additional acceleration of Employee’s June 30, 2009 option awards and the
Employee shall have until the earlier of (i) two-years following such date of
termination, and (ii) the latest date such option would otherwise expire by its
original terms had the Employee’s employment not been terminated, to exercise
any vested and outstanding options granted in 2009.
(c) Pre-2009 Stock Options. If at any time prior to April 1, 2010, Employee’s
employment with the Company is terminated by the Company without Cause pursuant
to Section 4.5 or by the Employee for Good Reason pursuant to Section 4.4, all
stock options granted to the Employee prior to 2009 shall vest in full and be
immediately exercisable and the Employee shall have until the earlier of
(i) five-years following such date of termination, and (ii) the latest date such
option would otherwise expire by its original terms had the Employee’s
employment not been terminated, to exercise any vested and outstanding options
granted prior to 2009.

 

6



--------------------------------------------------------------------------------



 



5.2 Termination for Cause. If at any time during the Term the Employee’s
employment with the Company is terminated by the Company for Cause pursuant to
Section 4.6, the Employee shall be entitled to the payment and benefits set
forth below only.
(a) Cash Payments. Any unpaid base salary and accrued unpaid vacation then owing
through the date of termination and the amount of any 2009 Bonus that is as of
such date actually earned or owing under Section 2.3, but not yet paid to the
Employee, which amounts shall be paid to the Employee within 30 days of the date
of termination. Nothing in this provision is intended to imply that the Employee
is entitled to any partial or pro rata payment of the 2009 Bonus on termination
unless the Bonus Plan expressly provides as much under its specific terms.
(b) 2009 Stock Options. All of the Employee’s options granted in 2009 which are
unvested as of the date of such termination shall be immediately forfeited and
the Employee shall have until the earlier of (i) three months following the date
of such termination of employment and (ii) the latest date that each stock
option would otherwise expire by its original terms had the Employee’s
employment not terminated, to exercise any options granted in 2009 which are
vested and outstanding as of the date of such termination.
(c) Pre-2009 Stock Options. If such termination for Cause occurs at any time
prior to April 1, 2010, all stock options granted to the Employee prior to 2009
shall vest in full and be immediately exercisable and the Employee shall have
until the earlier of (i) five-years following such date of termination, and
(ii) the latest date such option would otherwise expire by its original terms
had the Employee’s employment not been terminated, to exercise any vested and
outstanding options granted prior to 2009; provided, however, that if such
termination for Cause would have been in accordance with the definition of
“Cause” set forth in the Prior Agreement and such termination for Cause is
otherwise made in compliance with any additional procedural requirements set
forth in Section 4.6 of the Prior Agreement, then notwithstanding the foregoing,
all of the Employee’s options granted prior to 2009 which are unvested as of the
date of such termination shall be immediately forfeited and the Employee shall
have until the earlier of (i) three months following the date of such
termination of employment and (ii) the latest date that each stock option would
otherwise expire by its original terms had the Employee’s employment not
terminated, to exercise any options granted before 2009 which are vested and
outstanding as of the date of such termination.

 

7



--------------------------------------------------------------------------------



 



5.3 Voluntary Termination. If at any time during the Term, the Employee’s
employment with the Company is terminated pursuant to a Voluntary Termination
pursuant to Section 4.7 by the Employee, the Employee shall be entitled to the
payment and benefits set forth below only.
(a) Cash Payments. Any unpaid base salary and accrued unpaid vacation then owing
through the date of termination and the amount of any 2009 Bonus that is as of
such date actually earned or owing under Section 2.3, but not yet paid to the
Employee, which amounts shall be paid to the Employee within 30 days of the date
of termination. Nothing in this provision is intended to imply that the Employee
is entitled to any partial or pro rata payment of the 2009 Bonus on termination
unless the Bonus Plan expressly provides as much under its specific terms.
(b) 2009 Stock Options. All of the Employee’s options granted in 2009 which are
unvested as of the date of such termination shall be immediately forfeited and
the Employee shall have until the earlier of (i) three months following the date
of such termination of employment and (ii) the latest date that each stock
option would otherwise expire by its original terms had the Employee’s
employment not terminated, to exercise any options granted in 2009 which are
vested and outstanding as of the date of such termination.
(c) Pre-2009 Stock Options. If at any time prior to April 1, 2010, the
Employee’s employment with the Company is terminated pursuant to a Voluntary
Termination by the Employee, all of the Employee’s options granted prior to 2009
which are unvested as of the date of such termination shall be immediately
forfeited and the Employee shall have until the earlier of (i) three months
following the date of such termination of employment and (ii) the latest date
that each stock option would otherwise expire by its original terms had the
Employee’s employment not terminated, to exercise any options granted before
2009 which are vested and outstanding as of the date of such termination.
5.4 Death; Disability. If at any time during the Term the Employee’s employment
with the Company is terminated by death or by the Company for Disability
pursuant to Section 4.2 or 4.3, the Employee (or the Employee’s estate, as the
case may be) shall be entitled to the payment and benefits set forth below only.
(a) Cash Payments.
(i) any unpaid base salary and accrued unpaid vacation then owing through the
date of termination and the amount of any 2009 Bonus that is as of such date
actually earned or owing under Section 2.3, but not yet paid to the Employee,
which amounts shall be paid to the Employee within 30 days of the date of
termination; provided, however, the Employee shall be entitled to receive the
pro rata amount of any 2009 Bonus if he is terminated by death or by the Company
for Disability in 2009 (based on the number of business days he was actually
employed by the Company

 

8



--------------------------------------------------------------------------------



 



during the fiscal year 2009) that he would have received had his employment not
been terminated during such year. Nothing in the foregoing sentence is intended
to give the Employee greater rights to a 2009 Bonus than a pro rata portion of
what he would ordinarily be entitled to under the Bonus Plan that would have
been applicable to him had his employment not been terminated, it being
understood that Employee’s termination of employment shall not be used to
disqualify the Employee from or make him ineligible for a pro rata portion of
the 2009 Bonus to which he would otherwise have been entitled. The pro rata
portion of the 2009 Bonus shall, subject to Section 7.16, be paid at the time
such 2009 Bonus is paid to senior executives of the Company, but in no event
later than two and one-half months after the end of the fiscal year 2009.
(ii) a one-time lump sum severance payment in an amount equal to the sum of the
base salary the Employee would have received from the date of termination
through October 31, 2010 had his employment not terminated plus $147,000. The
lump sum severance payment shall be paid within 30 days of the first to occur of
(i) Employee’s death or (ii) Employee’s signing the release described in
Section 5.5 and the expiration of any applicable revocation period, subject, in
the case of termination other than as a result of the Employee’s death, to
Section 7.16.
(iii) any of the foregoing payments by the Company pursuant to a termination by
death or by the Company for Disability pursuant to Section 4.2 of 4.3 shall be
reduced by any payments received by the Employee pursuant to any of the
Company’s employee welfare benefit plans providing for payments in the event of
death or Disability.
(b) 2009 Stock Options. If during the Term, Employee’s employment with the
Company is terminated by death or by the Company for Disability pursuant to
Section 4.2 or 4.3, all stock options granted to the Employee in 2009 shall vest
in full and be immediately exercisable and the Employee (or the Employee’s
estate, as the case may be) shall have until the earlier of (i) two years from
the date of termination, and (ii) the latest date the each option granted in
2009 would otherwise expire by its original terms had the Employee’s employment
not terminated, to exercise any vested and outstanding options that were granted
in 2009.
(c) Pre-2009 Stock Options. If at any time prior to April 1, 2010, Employee’s
employment with the Company is terminated by death or by the Company for
Disability pursuant to Section 4.2 or 4.3, all stock options, granted to the
Employee prior to 2009 shall vest in full and be immediately exercisable and the
Employee shall have until the earlier of (i) five years from the date of
termination, and (ii) the latest date the each option granted prior to 2009
would otherwise expire by its original terms had the Employee’s employment not
terminated, to exercise any vested and outstanding options that were granted
prior to 2009.

 

9



--------------------------------------------------------------------------------



 



5.5 Release. The Company’s obligation to pay any Post-Termination Payments (as
defined below) to the Employee following termination (other than in the event of
death pursuant to Section 4.2) is expressly subject to the requirement that the
Employee execute and not revoke or rescind a release in the form attached hereto
as Exhibit E (the “Second Release”) relating to employment matters and the
circumstances surrounding his termination in favor of the members of the Parent
Group and their officers, directors and related parties and agents. The Second
Release must be signed and delivered to the Company no later than 21 calendar
days after Employee’s date of termination (the “Second Release Delivery Date”),
and must not be revoked within the period ending on the date that is seven
(7) calendar days after delivery (the “Second Release Non-Revocation Date”), to
receive any Post-Termination Payments. In addition, the Company’s obligation to
pay any Post-Termination Payments to the Employee following termination is
subject to Employee not violating the provisions of Article VI of this Agreement
and the Employee not engaging in any activities constituting Cause. For the
avoidance of doubt, and notwithstanding anything in this Agreement to the
contrary, if Employee is terminated effective on or after October 31, 2010 but
on or before the 2010 Bonus Due Date, then the 2010 Bonus shall not be payable
until two business days following the Second Release Non-Revocation Date, and
provided further, that in such event, if the Second Release is not delivered, or
is revoked on or prior to the Second Release Non-Revocation Date, then the 2010
Bonus shall not be due and payable. For purposes of this Agreement,
“Post-Termination Payments” shall mean any amounts (including any bonus amounts)
that would otherwise have been due or payable to Employee from the Company at or
after the time of termination, but excluding amounts which were due and payable
prior to the time of such termination.
5.6 Other Benefits. Except as expressly provided otherwise in this Article V,
the provisions of this Agreement shall not affect the Employee’s participation
in, or terminating distributions and vested rights under, any pension,
profit-sharing, insurance or other employee benefit plan of the Parent Group to
which the Employee is entitled pursuant to the terms of such plans, or expense
reimbursements he is otherwise entitled to under Section 3.4.
5.7 No Mitigation. It will be difficult, and may be impossible, for the Employee
to find reasonably comparable employment following the termination of the
Employee’s employment, and the protective provisions under Article VI contained
herein will further limit the employment opportunities for the Employee. In
addition, the Company’s severance pay policy applicable in general to its
salaried employees does not provide for mitigation, offset or reduction of any
severance payment received thereunder. Accordingly, the parties hereto expressly
agree that the payment of severance compensation in accordance with the terms of
this Agreement will be liquidated damages, and that the Employee shall not be
required to seek other employment, or otherwise, to mitigate any payment
provided for hereunder.
5.8 Limitation; No Other Rights. Any amounts due or payable under this Article V
are in the nature of severance payments or liquidated damages, or both, and the
Employee agrees that such amounts shall fully compensate the Employee, his
dependents, heirs and beneficiaries and the estate of the Employee for any and
all direct damages and consequential damages that they do or may suffer as a
result of the termination of the Employee’s employment, or both, and are not in
the nature of a penalty. Notwithstanding the above, no member of the Parent
Group shall be liable to the Employee under any circumstances for any
consequential, incidental, punitive or similar damages. The Employee expressly
acknowledges that the payments and other rights under this Article V shall be
the sole monies or other rights to which the Employee shall be entitled to and
such payments and rights will be in lieu of any other rights or remedies he
might have or otherwise be entitled to. In the event of any termination under
this Article V, the Employee hereby expressly waives any rights to any other
amounts, benefits or other rights, including without limitation whether arising
under current or future compensation or severance or similar plans, agreements
or arrangements of any member of the Parent Group (including as a result of
changes in (or of) control or similar transactions), unless Employee’s
entitlement to participate or receive benefits thereunder has been expressly
approved by the Board. Similarly, no one in the Parent Group shall have any
further liability or obligation to the Employee following the date of
termination, except as expressly provided in this Agreement.

 

10



--------------------------------------------------------------------------------



 



5.9 No Right to Set Off. The Company shall not be entitled to set off against
amounts payable to the Employee hereunder any amounts earned by the Employee in
other employment, or otherwise, after termination of his employment with the
Company, or any amounts which might have been earned by the Employee in other
employment had he sought such other employment.
5.10 Adjustments Due to Excise Tax.
(a) If it is determined that any amount or benefit to be paid or payable to the
Employee under this Agreement or otherwise in conjunction with his employment
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise in conjunction with his employment) would give
rise to liability of the Employee for the excise tax imposed by Section 4999 of
the Code, as amended from time to time, or any successor provision (the “Excise
Tax”), then the amount or benefits payable to the Employee (the total value of
such amounts or benefits, the “Payments”) shall be reduced by the Company to the
extent necessary so that no portion of the Payments to the Employee is subject
to the Excise Tax. Such reduction shall only be made if the net amount of the
Payments, as so reduced (and after deduction of applicable federal, state, and
local income and payroll taxes on such reduced Payments other than the Excise
Tax (collectively, the “Deductions”)) is greater than the excess of (1) the net
amount of the Payments, without reduction (but after making the Deductions) over
(2) the amount of Excise Tax to which the Employee would be subject in respect
of such Payments.
(b) In the event it is determined that the Excise Tax may be imposed on the
Employee prior to the possibility of any reductions being made pursuant to
Section 5.10(a), the Company and the Employee agree to take such actions as they
may mutually agree in writing to take to avoid any such reductions being made
or, if such reduction is not otherwise required by Section 5.10(a), to reduce
the amount of Excise Tax imposed.
(c) The independent public accounting firm serving as the Company’s auditing
firm, or such other accounting firm, law firm or professional consulting
services provider of national reputation and experience reasonably acceptable to
the Company and Employee (the “Accountants”) shall make in writing in good faith
all calculations and determinations under this Section 5.10, including the
assumptions to be used in arriving at any calculations. For purposes of making
the calculations and determinations under this Section 5.10, the Accountants and
each other party may make reasonable assumptions and approximations concerning
the application of Section 280G and Section 4999. The Company and Employee shall
furnish to the Accountants and each other such information and documents as the
Accountants and each other may reasonably request to make the calculations and
determinations under this Section 5.10. The Company shall bear all costs the
Accountants incur in connection with any calculations contemplated hereby.

 

11



--------------------------------------------------------------------------------



 



VI. PROTECTIVE PROVISIONS
6.1 Noncompetition. Without the prior written consent of the Board (which may be
withheld in the Board’s sole discretion), until April 1, 2011, regardless of
whether Employee is an employee of the Company or any other member of the Parent
Group, the Employee agrees that he shall not anywhere in the Prohibited Area,
for his own account or the benefit of any other, engage or participate in or
assist or otherwise be connected with a Competing Business. For the avoidance of
doubt, the Employee understands that this Section 6.1 prohibits the Employee
from acting for himself or as an officer, director, employee, manager, operator,
principal, owner, partner, shareholder, advisor, consultant of, or lender to,
any individual or other Person that is engaged or participates in or carries out
a Competing Business or is actively planning or preparing to enter into a
Competing Business. The parties agree that such prohibition shall not apply to
the Employee’s passive ownership of not more than 5% of a publicly-traded
company.
6.2 No Solicitation or Interference. Until April 1, 2011, regardless of whether
Employee is an employee of the Company or any other member of the Parent Group
(other than while an employee acting solely for the express benefit of the
Parent Group), the Employee shall not, whether for his own account or for the
account or benefit of any other Person, throughout the Prohibited Area:
(a) request, induce or attempt to influence (i) any customer of any member of
the Parent Group to limit, curtail, cancel or terminate any business it
transacts with, or products or services it receives from or sells to, or
(ii) any Person employed by (or otherwise engaged in providing services for or
on behalf of) any member of the Parent Group to limit, curtail, cancel or
terminate any employment, consulting or other service arrangement, with any
member of the Parent Group. Such prohibition shall expressly extend to any
hiring or enticing away (or any attempt to hire or entice away) any employee or
consultant of the Parent Group.
(b) solicit from or sell to any customer any products or services that any
member of the Parent Group provides or is capable of providing to such customer
and that are the same as or substantially similar to the products or services
that any member of the Parent Group, sold or provided while the Employee was
employed with, or providing services to, any member of the Parent Group.
(c) contact or solicit any customer for the purpose of discussing (i) services
or products that are competitive with and the same or closely similar to those
offered by any member of the Parent Group or (ii) any past or present business
of any member of the Parent Group.

 

12



--------------------------------------------------------------------------------



 



(d) request, induce or attempt to influence any supplier, distributor or other
Person with which any member of the Parent Group has a business relationship or
to limit, curtail, cancel or terminate any business it transacts with any member
of the Parent Group.
(e) otherwise interfere with the relationship of any member of the Parent Group
with any Person which is, or within one-year prior to the Employee’s date of
termination was, doing business with, employed by or otherwise engaged in
performing services for, any member of the Parent Group.
6.3 Confidential Information. During the period of the Employee’s employment
with the Company or any member of the Parent Group and at all times thereafter,
the Employee shall hold in secrecy for the Company all Confidential Information
that may come to his knowledge, may have come to his attention or may have come
into his possession or control while employed by the Company (or otherwise
performing services for any member of the Parent Group). Notwithstanding the
preceding sentence, the Employee shall not be required to maintain the
confidentiality of any Confidential Information which (a) is or becomes
available to the public or others in the industry generally (other than as a
result of disclosure or inappropriate use, or caused, by the Employee in
violation of this Section 6.3) or (b) the Employee is compelled to disclose
under any applicable laws, regulations or directives of any government agency,
tribunal or authority having jurisdiction in the matter or under subpoena.
Except as expressly required in the performance of his duties to the Company
under this Agreement, the Employee shall not use for his own benefit or disclose
(or permit or cause the disclosure of) to any Person, directly or indirectly,
any Confidential Information unless such use or disclosure has been specifically
authorized in writing by the Company in advance. During the Employee’s
employment and as necessary to perform his duties under Section 1.1, the Company
will provide and grant the Employee access to the Confidential Information. The
Employee recognizes that any Confidential Information is of a highly competitive
value, will include Confidential Information not previously provided the
Employee and that the Confidential Information could be used to the competitive
and financial detriment of any member of the Parent Group if misused or
disclosed by the Employee. The Company promises to provide access to the
Confidential Information only in exchange for the Employee’s promises contained
herein, expressly including the covenants in Sections 6.1, 6.2 and 6.4.
6.4 Inventions.
(a) The Employee shall promptly and fully disclose to the Company any and all
ideas, improvements, discoveries and inventions, whether or not they are
believed to be patentable (“Inventions”), that the Employee conceives of or
first actually reduces to practice, either solely or jointly with others, during
the Employee’s employment with the Company or any other member of the Parent
Group, and that relate to the business now or thereafter carried on or
contemplated by any member of the Parent Group or that result from any work
performed by the Employee for any member of the Parent Group.

 

13



--------------------------------------------------------------------------------



 



(b) The Employee acknowledges and agrees that all Inventions shall be the sole
and exclusive property of the Company (or member of the Parent Group) and are
hereby assigned to the Company (or applicable member of the Parent Group).
During the term of the Employee’s employment with the Company (or any other
member of the Parent Group) and thereafter, whenever requested to do so by the
Company, the Employee shall take such action as may be requested to execute and
assign any and all applications, assignments and other instruments that the
Company shall deem necessary or appropriate in order to apply for and obtain
Letters Patent of the United States and/or of any foreign countries for such
Inventions and in order to assign and convey to the Company (or any other member
of the Parent Group) or their nominees the sole and exclusive right, title and
interest in and to such Inventions.
(c) The Company acknowledges and agrees that the provisions of this Section 6.4
do not apply to an Invention: (i) for which no equipment, supplies, or facility
of any member of the Parent Group or Confidential Information was used;
(ii) that was developed entirely on the Employee’s own time and does not involve
the use of Confidential Information; (iii) that does not relate directly to the
business of any member of the Parent Group or to the actual or demonstrably
anticipated research or development of any member of the Parent Group; and
(iv) that does not result from any work performed by the Employee for any member
of the Parent Group.
6.5 Return of Documents and Property. Upon termination of the Employee’s
employment for any reason, the Employee (or his heirs or personal
representatives) shall immediately deliver to the Company (a) all documents and
materials containing Confidential Information (including without limitation any
“soft” copies or computerized or electronic versions thereof) or otherwise
containing information relating to the business and affairs of any member of the
Parent Group (whether or not confidential), and (b) all other documents,
materials and other property belonging to any member of the Parent Group that
are in the possession or under the control of the Employee.
6.6 Reasonableness; Remedies. The Employee acknowledges that each of the
restrictions set forth in this Article VI are reasonable and necessary for the
protection of the Company’s business and opportunities (and those of the Parent
Group) and that a breach of any of the covenants contained in this Article VI
would result in material irreparable injury to the Company and the other members
of the Parent Group for which there is no adequate remedy at law and that it
will not be possible to measure damages for such injuries precisely.
Accordingly, the Company and any member of the Parent Group shall be entitled to
the remedies of injunction and specific performance, or either of such remedies,
as well as all other remedies to which any member of the Parent Group may be
entitled, at law, in equity or otherwise, without the need for the posting of a
bond or by the posting of the minimum bond that may otherwise be required by law
or court order.

 

14



--------------------------------------------------------------------------------



 



6.7 Extension; Survival. The Employee and the Company agree that the time
periods identified in this Article VI will be stayed, and the Company’s
obligation to make any payments or provide any benefits under Article V shall be
suspended, during the period of any breach or violation by the Employee of the
covenants contained herein. The parties further agree that this Article VI shall
survive the termination or expiration of this Agreement for any reason. The
Employee acknowledges that his agreement to each of the provisions of this
Article VI is fundamental to the Company’s willingness to enter into this
Agreement and for it to provide for the severance and other benefits described
in Article V, none of which the Company was required to do prior to the date
hereof. Further, it is the express intent and desire of the parties for each
provision of this Article VI to be enforced to the fullest extent permitted by
law. If any part of this Article VI, or any provision hereof, is deemed illegal,
void, unenforceable or overly broad (including as to time, scope and geography),
the parties express desire is that such provision be reformed to the fullest
extent possible to ensure its enforceability or if such reformation is deemed
impossible then such provision shall be severed from this Agreement, but the
remainder of this Agreement (expressly including the other provisions of this
Article VI) shall remain in full force and effect.
VII. MISCELLANEOUS
7.1 Notices. Any notice required or permitted under this Agreement shall be
given in writing and shall be deemed to have been effectively made or given if
personally delivered, or if sent via U.S. mail or recognized overnight delivery
service or sent via confirmed e-mail or facsimile to the other party at its
address set forth below in this Section 7.1, or at such other address as such
party may designate by written notice to the other party hereto. Any effective
notice hereunder shall be deemed given on the date personally delivered, three
business days after mailed via U.S. mail or one business day after it is sent
via overnight delivery service or via confirmed e-mail or facsimile, as the case
may be, to the following address:
If to the Company:
Orthofix Inc.
Attn: Chief Financial Officer
800 Boylston Street
39th Floor
The PRU Tower
Boston, MA 02199
Facsimile:
E-mail: robertvaters@orthofix.com
With a copy which shall not constitute notice to:
Hogan & Hartson LLP
Attn: Joseph E. Gilligan
555 Thirteenth Street, N.W.
Washington, D.C. 20004
Telephone No.: (202) 637-5600
Email: jegilligan@hhlaw.com

 

15



--------------------------------------------------------------------------------



 



If to the Employee:
At the most recent address on file with the Company
With a copy which shall not constitute notice to:
John F. Seegal
Orrick, Herrington & Sutcliffe LLP
The Orrick Building
405 Howard Street
San Francisco, CA 94105-2669
Telephone No.: (415) 773-
E-mail: jseegal@orrick.com
7.2 Legal Fees.
(a) The Company shall pay up to $30,000 in reasonable, documented legal fees and
expenses of the Employee’s counsel in connection with the preparation and
negotiation of this Agreement.
(b) It is the intent of the Company that the Employee not be required to bear
the legal fees and related expenses associated with the enforcement or defense
of the Employee’s rights under this Agreement by litigation, arbitration or
other legal action because having to do so would substantially detract from the
benefits intended to be extended to the Employee hereunder. Accordingly, the
parties hereto agree that any dispute or controversy arising under or in
connection with this Agreement shall be resolved exclusively and finally by
binding arbitration in San Diego, California, in accordance with the rules of
the American Arbitration Association then in effect. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction. The Company shall be
responsible for its own fees, costs and expenses and shall pay to the Employee
an amount equal to all reasonable attorneys’ and related fees, costs and
expenses incurred by the Employee in connection with such arbitration unless the
arbitrator determines that the Employee (a) did not commence or engage in the
arbitration with a reasonable, good faith belief that his claims were
meritorious or (b) the Employee’s claims had no merit and a reasonable person
under similar circumstances would not have brought such claims. If there is any
dispute between the Company and the Employee as to the payment of such fees and
expenses, the arbitrator shall resolve such dispute, which resolution shall also
be final and binding on the parties, and as to such dispute only the burden of
proof shall be on the Company.
7.3 Severability. If an arbitrator or a court of competent jurisdiction
determines that any term or provision hereof is void, invalid or otherwise
unenforceable, (a) the remaining terms and provisions hereof shall be unimpaired
and (b) such arbitrator or court shall replace such void, invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the void,
invalid or unenforceable term or provision. For the avoidance of doubt, the
parties expressly intend that this provision extend to Article VI of this
Agreement.

 

16



--------------------------------------------------------------------------------



 



7.4 Entire Agreement. This Agreement represents the entire agreement of the
parties with respect to the subject matter hereof and shall supersede any and
all previous contracts, arrangements or understandings between the Company,
Parent and/or Breg, Inc., a California corporation, on the one hand, and the
Employee, on the other hand, relating to the Employee’s employment, expressly
including the Prior Agreement, which Prior Agreement is of no further force and
effect (except for purposes of using the Cause definition and the procedural
requirements specifically provided for in the Prior Agreement). The Employee
expressly acknowledges that he has no further rights, and hereby waives or
forfeits any and all rights he may have or may have had, under the Prior
Agreement, and neither the Company nor any member of the Parent Group shall have
any obligation to make any payments or satisfy any other liability to him
thereunder (whether written or oral). Nothing in this Agreement shall modify or
alter the Indemnity Agreement by and between Parent and the Employee (the
“Indemnity Agreement”). In the event of any conflict between this Agreement and
any other agreement between the Employee and the Company (or any other member of
the Parent Group), including, without limitation the Parent’s Amended and
Restated 2004 Long Term Incentive Plan (the “Plan”) or any stock option
agreement, this Agreement shall control.
7.5 Amendment; Modification. This Agreement may be amended at any time only by
mutual written agreement of the Employee and the Company; provided, however,
that, notwithstanding any other provision of this Agreement, the Plan (or any
award documents under the Plan) or the Indemnity Agreement, the Company may
reform this Agreement, the Plan (or any award documents under the Plans), the
Indemnity Agreement or any provision thereof (including, without limitation, an
amendment instituting a six-month waiting period before a distribution) or
otherwise as contemplated by Section 7.16 below.
7.6 Withholding. The Company shall be entitled to withhold, deduct or collect or
cause to be withheld, deducted or collected from payment any amount of
withholding taxes required by law, statutory deductions or collections with
respect to payments made to the Employee in connection with his employment,
termination (including Article V) or his rights hereunder, including as it
relates to stock-based compensation.
7.7 Representations.
(a) The Employee hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by the Employee do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which the Employee is a
party or by which he is bound, and (ii) upon the execution and delivery of this
Agreement by the Company, this Agreement shall be the valid and binding
obligation of the Employee, enforceable in accordance with its terms. The
Employee hereby acknowledges and represents that he has consulted with legal
counsel regarding his rights and obligations under this Agreement and that he
fully understands the terms and conditions contained herein.
(b) The Company hereby represents and warrants to the Employee that (i) the
execution, delivery and performance of this Agreement by the Company do not and
shall not conflict with, breach, violate or cause a default under any material
contract, agreement, instrument, order, judgment or decree to which the Company
is a party or by which it is bound and (ii) upon the execution and delivery of
this Agreement by the Employee, this Agreement shall be the valid and binding
obligation of the Company, enforceable in accordance with its terms.

 

17



--------------------------------------------------------------------------------



 



7.8 Governing Law; Jurisdiction. This Agreement shall be construed, interpreted,
and governed in accordance with the laws of the State of Massachusetts without
regard to any provision of that State’s rules on the conflicts of law that might
make applicable the law of a jurisdiction other than that of the State of
Massachusetts. Except as otherwise provided in Section 7.2, all actions or
proceedings arising out of this Agreement shall exclusively be heard and
determined in state or federal courts in the State of California having
appropriate jurisdiction. The parties expressly consent to the exclusive
jurisdiction of such courts in any such action or proceeding and waive any
objection to venue laid therein or any claim for forum nonconveniens.
7.9 Successors. This Agreement shall be binding upon and inure to the benefit
of, and shall be enforceable by the Employee, the Company, and their respective
heirs, executors, administrators, legal representatives, successors, and
assigns. In the event of a Business Combination, the provisions of this
Agreement shall be binding upon and inure to the benefit of the parent or entity
resulting from such Business Combination or to which the assets shall be sold or
transferred, which entity from and after the date of such Business Combination
shall be deemed to be the Company for purposes of this Agreement. In the event
of any other assignment of this Agreement by the Company, the Company shall
remain primarily liable for its obligations hereunder; provided, however, that
if the Company is financially unable to meet its obligations hereunder, the
Parent shall assume responsibility for the Company’s obligations hereunder
pursuant to the guaranty provision following the signature page hereof. The
Employee expressly acknowledges that the Parent and other members of the Parent
Group (and their successors and assigns) are third party beneficiaries of this
Agreement and may enforce this Agreement on behalf of themselves or the Company.
Both parties agree that there are no third party beneficiaries to this Agreement
other than as expressly set forth in this Section 7.9.
7.10 Nonassignability. Neither this Agreement nor any right or interest
hereunder shall be assignable by the Employee, his beneficiaries, dependents or
legal representatives without the Company’s prior written consent; provided,
however, that nothing in this Section 7.10 shall preclude (a) the Employee from
designating a beneficiary to receive any benefit payable hereunder upon his
death or (b) the executors, administrators or other legal representatives of the
Employee or his estate from assigning any rights hereunder to the Person(s)
entitled thereto.
7.11 No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge or hypothecation in favor of any
third party, or to execution, attachment, levy or similar process or assignment
by operation of law in favor of any third party, and any attempt, voluntary or
involuntary, to effect any such action shall be null, void and of no effect.

 

18



--------------------------------------------------------------------------------



 



7.12 Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor there be any estoppel against the enforcement of any provision of
this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.
7.13 Construction. The headings of articles or sections herein are included
solely for convenience of reference and shall not control the meaning or
interpretation of any of the provisions of this Agreement. References to days
found herein shall be actual calendar days and not business days unless
expressly provided otherwise.
7.14 Counterparts. This Agreement may be executed by any of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.
7.15 Effectiveness. This Agreement shall be effective as of the Effective Date
when signed by the Employee and the Company.
7.16 Code Section 409A.
(a) It is the intent of the parties that payments and benefits under this
Agreement comply with Section 409A and, accordingly, to interpret, to the
maximum extent permitted, this Agreement to be in compliance therewith. If the
Employee notifies the Company in writing (with specificity as to the reason
therefor) that the Employee believes that any provision of this Agreement (or of
any award of compensation, including equity compensation or benefits) would
cause the Employee to incur any additional tax or interest under Section 409A
and the Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the parties shall,
in good faith, reform such provision to try to comply with Code Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code Section 409A. To the extent that any provision hereof is
modified by the parties to try to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent of the applicable provision
without violating the provisions of Code Section 409A. Notwithstanding the
foregoing, the Company shall not be required to assume any economic burden in
connection therewith.
(b) If the Employee is deemed on the date of “separation from service” to be a
“specified employee” within the meaning of that term under
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is specified as subject to this Section, such payment or benefit
shall be made or provided at the date which is the earlier of (A) the expiration
of the six (6)-month period measured from the date of such “separation from
service” of the Employee, and (B) the date of the Employee’s death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 7.16 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Employee in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein. If a payment is to be
made promptly after a date, it shall be made within sixty (60) days thereafter.

 

19



--------------------------------------------------------------------------------



 



(c) Any expense reimbursement under this Agreement shall be made promptly upon
Employee’s presentation to the Company of evidence of the fees and expenses
incurred by the Employee and in all events on or before the last day of the
taxable year following the taxable year in which such expense was incurred by
the Employee, and no such reimbursement or the amount of expenses eligible for
reimbursement in any taxable year shall in any way affect the expenses eligible
for reimbursement in any other taxable year, except for (i) the limit on the
amount of outplacement costs and expenses reimbursable pursuant to Section
5.1(c) and (ii) any limit on the amount of expenses that may be reimbursed under
an arrangement described in Code Section 105(b).
(d) If at any point during the Term, the Employee’s level of services performed
for the Company falls below 20% of the average level of services the Employee
performed during the 36 month period immediately preceding the Effective Date,
then payments to the Employee shall be suspended for a 6 month period to the
extent the Company deems advisable to avoid the Employee incurring an excise tax
under Section 409A.
7.17 Survival. As provided in Section 1.3 with respect to expiration of the
Term, Articles VI and VII shall survive the termination or expiration of this
Agreement for any reason.

 

20



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

         
ORTHOFIX INC.
      EMPLOYEE
 
       
/s/ Alan W. Milinazzo
      /s/ Bradley R. Mason
 
       
Name: Alan W. Milinazzo
      Bradley R. Mason, an individual
Title:   Chief Executive Officer
       

Guaranty by Parent
Parent (Orthofix International N.V.) is not a party to this Agreement, but joins
in this Agreement for the sole purpose of guaranteeing the obligations of the
Company to pay, provide, or reimburse the Employee for all cash or other
benefits provided for in this Agreement, including the provision of all benefits
in the form of, or related to, securities of Parent.

     
ORTHOFIX INTERNATIONAL N.V.
   
 
   
/s/ Alan W. Milinazzo
 
Name: Alan W. Milinazzo
   
Title:   President and Chief Executive Officer
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Definitions
For purposes of this Agreement, the following capitalized terms have the
meanings set forth below:
“Board” shall mean the Board of Directors of Parent. Any obligation of the Board
other than termination for Cause under this Agreement may be delegated to an
appropriate committee of the Board, including its compensation committee, and
references to the Board herein shall be references to any such committee, as
appropriate.
“Business Combination” shall mean the consummation of a reorganization, merger,
consolidation or other business combination or the sale or other disposition of
all or substantially all of the assets of Parent (including assets that are
shares held by Parent in its subsidiaries).
“Cause” shall mean the occurrence of any of the following: (i) commission of a
criminal act in respect of the Employee’s employment or conviction of, or plea
of guilty or no contest to, a felony; (ii) Employee’s significant disparagement
of the Company or any member of the Parent Group or any of their respective
employees; (iii) Employee engaging in any shareholder proxy solicitation or
other similar dissident activities in relation to the Parent or any member of
the Parent Group or a successor in the event of a Business Combination;
(iv) willful misconduct, gross negligence or breach of fiduciary duty in respect
of the Employee’s employment; or (v) continuing neglect or failure of the
Employee to perform the duties reasonably assigned to the Employee by the
Company and, after notice from the Company of such neglect or failure, the
Employee’s failure to cure such neglect or failure within thirty (30) days of
such notice.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Competing Business” means any business or activity that (i) competes with any
member of the Parent Group for which the Employee, under this Agreement or the
Prior Agreement, performed services or the Employee was involved in for purposes
of making strategic or other material business decisions and involves (ii)
(A) the same or substantially similar types of products or services
(individually or collectively) manufactured, marketed or sold by any member of
the Parent Group during Term or (B) products or services so similar in nature to
that of any member of the Parent Group during Term (or that any member of the
Parent Group will soon thereafter offer) that they would be reasonably likely to
displace substantial business opportunities or customers of the Parent Group.
“Confidential Information” shall include Trade Secrets and includes information
acquired by the Employee in the course and scope of his activities under this
Agreement, including information acquired from third parties, that (i) is not
generally known or disseminated outside the Parent Group (such as non-public
information), (ii) is designated or marked by any member of the Parent Group as
“confidential” or reasonably should be considered confidential or proprietary,
or (iii) any member of the Parent Group indicates through its policies,
procedures, or other instructions should not be disclosed to anyone outside the
Parent Group. Without limiting the foregoing definitions, some examples of
Confidential Information under this Agreement include

 

 



--------------------------------------------------------------------------------



 



(a) matters of a technical nature, such as scientific, trade or engineering
secrets, “know-how”, formulae, secret processes, inventions, and research and
development plans or projects regarding existing and prospective customers and
products or services, (b) information about costs, profits, markets, sales,
customer lists, customer needs, customer preferences and customer purchasing
histories, supplier lists, internal financial data, personnel evaluations,
non-public information about medical devices or products of any member of the
Parent Group (including future plans about them), information and material
provided by third parties in confidence and/or with nondisclosure restrictions,
computer access passwords, and internal market studies or surveys and (c) and
any other information or matters of a similar nature.
“Disability” as used in this Agreement shall have the meaning given that term by
any disability insurance the Company carries at the time of termination that
would apply to the Employee. Otherwise, the term “Disability” shall mean the
inability of the Employee to perform his duties and responsibilities under this
Agreement as a result of a physical or mental illness, disease or personal
injury he has incurred. Any dispute as to whether or not the Employee has a
“Disability” for purposes of this Agreement shall be resolved by a physician
reasonably satisfactory to the Board and the Employee (or his legal
representative, if applicable). If the Board and the Employee (or his legal
representative, if applicable) are unable to agree on a physician, then each
shall select one physician and those two physicians shall pick a third physician
and the determination of such third physician shall be binding on the parties.
“Good Reason” shall mean the occurrence of any of the following without the
written consent of the Employee: (i) any duties, functions or responsibilities
are assigned to the Employee that are materially inconsistent with the duties,
functions or responsibilities typically assigned to a strategic advisor of
companies which are similar in size and nature to, and the financial position
of, the Parent Group, (ii) the relocation of the Employee’s principal place of
employment to a place other than the San Diego, California area, (iii) the base
salary of the Employee is reduced, or (iv) the Company or Parent’s material
breach of its obligations under this Agreement.
“Parent Group” shall mean Parent, together with its subsidiaries including the
Company.
“Person” shall include individuals or entities such as corporations,
partnerships, companies, firms, business organizations or enterprises, and
governmental or quasi-governmental bodies.
“Prohibited Area” means North America, South America and the European Union,
which Prohibited Area the parties have agreed to as a result of the fact that
those are the geographic areas in which the members of the Parent Group conduct
a preponderance of their business and in which the Employee provides substantive
services to the benefit of the Parent Group.
“Section 409A” shall mean Section 409A of the Code and regulations promulgated
thereunder (and any similar or successor federal or state statute or
regulations).
“Trade Secrets” are information of special value, not generally known to the
public that any member of the Parent Group has taken steps to maintain as secret
from Persons other than those selected by any member of the Parent Group.

 

 